 Case 2:20-cv-08035-SVW-JPR Document 135-1 Filed 04/27/21 Page 1 of 3 Page ID
                                  #:2725



 1   Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
 2   1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
 3   Tel: 424.253.1266
     Email: kevin@foundationlaw.com
 4
     Amiad Kushner (pro hac vice)
 5   Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
 6   Jnachmani@seidenlawgroup.com
     Seiden Law Group LLP
 7   322 Eighth Avenue, Suite 1704
     New York, NY 10001
 8
     Telephone: (646) 766-1914
 9   Facsimile: (646) 304-5277
10   Attorneys for Plaintiff/Counter-Defendant,
     Hong Liu
11                       UNITED STATES DISTRICT COURT FOR
12
                       THE CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
13

14   HONG LIU,
                  Plaintiff,
15                                           Case No: 2:20-cv-08035-SVW-JPR
16
                         v.                  DECLARATION OF JAKE NACHMANI
17                                           IN SUPPORT PLAINTIFF HONG LIU’S
                                             EX PARTE APPLICATION
18   FARADAY&FUTURE INC.,                    FOR AN EXTENSION OF TIME
     SMART KINGLTD., JIAWEI                  TO RESPOND TO DEFENDANTS
19
     WANG, and CHAOYING DENG                 FARADAY&FUTURE, INC. AND
20                                           SMART KING LTD.’S MOTION FOR
                  Defendants.                SUMMARY JUDGMENT
21

22

23
     FARADAY&FUTURE INC.,
24

25                Counterclaimant,
26
                         v.
27   HONG LIU,
28
                  Counter-Defendant.
                                                  1
                                DECLARATION OF JAKE NACHMANI
                                 CASE NO.: 2:20- CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 135-1 Filed 04/27/21 Page 2 of 3 Page ID
                                  #:2726



 1
     I, Jake Nachmani, declare as follows:
 2
           1.     I am Counsel at the law firm of Seiden Law Group LLP, which is counsel
 3
     of record for Plaintiff/Counter-Defendant Hong Liu (“Plaintiff” or “Liu”) in the above-
 4
     captioned matter. I am admitted to practice before the courts of the State of New York,
 5
     and I am admitted pro hac vice in this matter.
 6
           2.     I make this declaration pursuant to Local Rule 7-19 in support of Plaintiff’s
 7
     ex parte application (“Application”) for an extension of time to file Plaintiff’s opposition
 8
     to defendants Faraday&Future Inc.’s (“FF”) and FF Intelligent Mobility Global
 9
     Holdings Ltd.’s (f/k/a Smart King Ltd. (“Smart King”) and collectively with FF,
10
     “Defendants”) motion for summary judgment, filed pursuant to Rule 56 of the Federal
11
     Rules of Civil Procedure (ECF 131) (the “Motion”).
12

13
           3.     I make this declaration based on my own personal knowledge, and, if called

14
     upon to do so, could and would testify competently thereto.

15
           4.     On April 27, 2021, pursuant to Local Rule 7-19, I emailed counsel for

16   Defendants and informed them of the fact that Plaintiff would be filing the Application
17   today and informed them of the basis for this Application. I also advised Defendants’
18   counsel of the operative deadline by which Defendants had to file their objection to this
19   this Application.
20         5.     Counsel for Defendants represented that they opposed this Application and
21   would be filing an objection.
22         6.     Attached as exhibits are true and correct copies of the following document:
23
                  Exhibit A: An email dated April 26, 2021 from Defendants’
24                           counsel to the Court, by which Defendants request a
25
                             hearing concerning a modification of the April 26, 2021
                             Order (ECF 128).
26

27

28
                                                  2
                                DECLARATION OF JAKE NACHMANI
                                 CASE NO.: 2:20- CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 135-1 Filed 04/27/21 Page 3 of 3 Page ID
                                  #:2727



 1               Exhibit B:   An email dated April 27, 2021 from Plaintiff’s counsel
 2
                              to counsel for Defendants, by which Plaintiff requests
                              that the parties enter into a joint stipulation concerning
 3                            an extension of time for Plaintiff to respond to
 4                            Defendants’ Motion for Summary Judgment.
 5               Exhibit C:   An email dated April 27, 2021 from Defendants’
 6                            counsel to Plaintiff’s counsel, by which Defendants
                              refused to enter into a stipulation with Plaintiffs
 7
                              concerning an extension of time for Plaintiff’s to
 8                            respond to Defendants’ Motion for Summary Judgment.
 9
                 Exhibit D: An email dated April 27, 2021 from Plaintiff’s counsel
10                          to Defendants’ counsel, by which Plaintiff provided
11
                            notice to Defendants of this Application pursuant to
                            Local Rule 7-19.
12

13               I declare under penalty of perjury that the foregoing is, to the best of my
14   knowledge and belief, true and correct.
15

16
     Dated:      New York, New York
17               April 27, 2021
18
                                                  SEIDEN LAW GROUP LLP
19

20
                                                  /s/ Jake Nachmani
                                                  Jake Nachmani
21                                                469 Seventh Avenue, Fifth Fl.
22                                                New York, NY 10018
                                                  jnachmani@seidenlawgroup.com
23
                                                  (646) 766-1723
24
                                                  Counsel for Plaintiff/Counter-
25
                                                  Defendant Hong Liu
26

27

28
                                                 3
                               DECLARATION OF JAKE NACHMANI
                                CASE NO.: 2:20- CV-08035-SVW-JPR
